1. The court did not err in refusing to direct a verdict.
2. It is not negligence for a railroad company to operate a train at a speed of fifty miles an hour insofar as persons or property not on or approaching a public crossing are concerned. In an action seeking to recover damages for the killing of a mule on the company's tracks, *Page 389 
when it was struck by one of the company's trains at a point some two hundred feet from a public crossing between the crossing and the statutory blowpost, it was, therefore, error for the court to charge the jury that the speed of the train was to be considered in determining whether the railroad company had been negligent. Central of Georgia Railway Co.
v. Williams Buggy Co., 121 Ga. 293 (48 S.E. 939);  Atlanta  Air-Line Charlotte Ry. Co. v. Gravitt, 93 Ga. 369
(4) (20 S.E. 550). and the numerous cases therein cited and discussed; Harrison v. Central of Georgia Railway Co., 39 Ga. App. 366 (147 S.E. 177).
3. The general grounds of the motion for new trial have not been considered or passed upon. The court erred in overruling the motion for new trial.
Judgment reversed. Sutton, P. J., and Parker, J.,concur.
                        DECIDED JANUARY 31, 1946.